Mowbray, J.,
dissenting:
I dissent.
My views on the requirement of a prior adversary hearing in processing these obscenity cases have been set forth in Glass v. Eighth Judicial District Court, 87 Nev. 321, 486 P.2d 1180 (1971), and it would serve no purpose to reiterate them in this case. I would only add in this dissent that, after Glass was decided on July 2, 1971, the United States Court of Appeals for the District of Columbia on October 7, 1971, joined those jurisdictions that have refused to hold unconstitutional a seizure of obscene materials under a search warrant without a prior adversary hearing. See Huffman v. United States, 10 CrL 2076 (D.C.Cir. Oct. 7, 1971).